ORDER

PER CURIAM.
Upon review of this recently docketed appeal, the court considers whether it should be dismissed as untimely.
On August 28, 2003, the Court of Appeals for Veterans Claims dismissed Bobby John Fluelleris appeal, case no. 03-1161, because he had not received a decision from the Board of Veterans’ Appeals. The court entered judgment on September 24, 2003. On October 11, 2005, the Court of Appeals for Veterans Claims received a document from Fluellen that it treated as a notice of appeal.
Any appeal of the judgment was due within 60 days, or by November 24, 2003. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. RApp. P. 4(a)(1). Because Fluelleris notice of appeal was untimely filed, we have no jurisdiction and this appeal must be dismissed. See Sofarelli Assoc., Inc. v. *1003United States, 716 F.2d 1395 (Fed.Cir. 1983).
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed as untimely.
(2) Each side shall bear its own costs.